PCIJ_A_17_ChorzowFactory-Indemnities_DEU_POL_1928-09-13_ANX_01_NA_NA_FR.txt. 104 ARRÊT N° I3. — USINE DE CHORZOW (FOND)

ANNEXE A L’ARRET N° 13

I. — PIÈCES TRANSMISES PAR L’AGENT DU GOUVERNEMENT ALLEMAND :
Contrat entre le chancelier du Reich et la Bayerische, 2 mai 1916
(en allemand). ‘

Deuxième contrat complémentaire entre les mêmes Parties, 21 octobre
1916 (en allemand).

Quatrième contrat complémentaire entre les mêmes Parties, 22 décem-
bre 1916 (en allemand).

Cinquième contrat complémentaire entre les mêmes Parties, 20 mars
1917 (en allemand).

Septième contrat complémentaire entre les mêmes Parties, 13 novembre
1918 (en allemand).

Requête de la Bayerische contre le Fisc allemand, 14 mai 1919
(en allemand).

Lettre de MM. Lybrand, Ross Bros. et Montgomery à la direction
de la Bayerische (avec expertise).

Certificat notariel du DT Hermann Münch, 19 juin 1928.
Certificat notariel du DT Robert Henoch, 19 juin 1928.

Glossen zur Stickstoff-Industrie, conférence du Dt N. Caro, 24 janvier
1927 (en allemand).

Plan général de l’usine de Piesteritz.

Plan des Reichsstickstoffwerke, Piesteritz.

Vue panoramique des Bayerische Stickstoffwerke 4 Piesteritz.

Plan général des Oberschlesische Stickstoffwerke à Chorzéw.

Plan des Reichsstickstoffwerke à Chorzéw.

Vue panoramique des usines de Chorzéw.

Glossen zur Stichstoff-Industrie, extrait de la Chemische Industrie, n° 14,
du 9 avril 1927 (en allemand).

Lettre de l’Oberschlesische au D! Ernst Wolff, Berlin, 19 juin 1928
(en allemand).

Lettre de la Bayerische au DT Ernst Wolff, Berlin, 19 juin 1928
(en allemand). ‘

Bilans annuels de la Stickstoff Treuhand Gesellschaft, 31 mars 1921 —
31 mars 1928 (en allemand).

II. — PIECES TRANSMISES PAR L’AGENT DU GOUVERNEMENT POLONAIS :
Requête introduite au nom du Fisc polonais contre l’Oberschlesische
devant le Tribunal de Katowice.

Lettre de la Bayerische à la Section des usines de l’État, direction des
usines de Chorzéw, Berlin, 24 juillet 1917.

Discours du député Mayer au Reichstag, 2 novémbre 1916.

Lettre du commandant général, 6mM€ Corps d’Armée, au Reichsstick-
stoffwerke, Chorzdw, 20 octobre 1916.

Lettre à la Direction des chemins de fer, Katowice, 22 juin 1917.

Lettre du ministère de la Guerre à la Kriegsamistelle, Breslau,
25 mai 1918.
105

ARRÊT N° 13. — USINE DE CHORZOW (FOND)

Lettre de l’Oberschlesische à la Bayerische Stickstoffwerke A.-G.,
Trostberg, 14 octobre 1920.

Description des installations de l'usine à Chorzéw.
Extrait de la Gewerbeordnung für das Deuische Reich, Berlin, 1912.

Tableau des propres frais de l’usine de Chorzôw pour la production
d’un kilo d’azote.

Relevé des matériaux emmagasinés, etc., repris, le 3 juillet 1922,
dans l'usine de Chorzéw.

Requéte introduite devant le Tribunal arbitral mixte germano-polo-
nais par la Bayerische contre l'État polonais, 25 mars 1925.

Note verbale du Gouvernement allemand à la Légation polonaise,
Berlin, 11 mai 1927.

Jugement du Tribunal de Katowice en l'affaire du Fisc polonais
contre l’Oberschlesische, 12 novembre 1927.

Lettre de l'avocat DT Ernst Wolff au Tribunal arbitral mixte ger-
mano-polonais, 6 janvier 1928.

Lettre du ministre d'Allemagne à Varsovie à M. Jackowski, 24 octobre
1927. |

Lettre du ministre d'Allemagne; à Varsovielà M. Jackowski, 20 octobre
1927.
